MANDELBAUM,. District Judge.
Libellant seeks an order requesting--the’ respondent, McAllister Towing & Transportation Co., Inc., to furnish libellant herein greater or -better security for-- costs,pursuant to Admiralty Rule X of the Admiralty Rules of this District.
While there is no direct authority in; point, it would appear that Rule X applies to situations arising during the pendency, of the action and has no application tb a situation where a final decree has been1 entered and libellant has issued execution under such decree. See Benedict on Admiralty, Vol. I, footnote 26 to Sec. 367, p. 439.
The motion is accordingly denied.